Citation Nr: 9917273	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine as secondary to a service-
connected gun shot wound of the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to August 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, among other things, denied the 
veteran service connection for degenerative joint disease of 
the cervical spine. 


FINDINGS OF FACT

Residuals of a gun shot wound to the right shoulder 
contributed to and exacerbated cervical degenerative joint 
disease.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine is 
proximately due to a service-connected disability.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

Norman J. Cohen, M.D., the veteran's private physician, 
provided a September 1995 statement to the effect that the 
injured muscles associated with the veteran's gun shot wound 
contribute to the muscular integrity and control of the upper 
trunk and cervical spine.  The doctor also commented that the 
veteran's injuries associated with his gun shot wound were 
quite possibly the cause of the development of osteoarthritis 
of the cervical spine.

The veteran was afforded a VA examination in October 1995 for 
the service-connected gun shot wound  and cervical spine.  
The examiner noted that X-rays showed characteristic 
degenerative joint disease (osteoarthritis), particularly at 
C4-C7.  There was posterior spur formations encroaching upon 
the neural foramina at C5-6 on the left and at C6-7 on the 
right.  Some narrowing of the disc spaces between C5 and 6 
and between C6 and 7 was also noted.  The examiner concluded 
that the veteran had residual scars and limitation of motion 
of the right shoulder along with some soft tissue loss in the 
supraspinatus region.  The examiner specifically recorded, 
however, that any relationship to service was "not 
determined."  The Board observes that an earlier VA 
examination from December 1994, likewise, did not comment on 
the etiology of the veteran's cervical osteoarthritis.

In September 1996, Dr. Cohen provided additional 
correspondence, which substantially reiterated his earlier 
letter.  However, he also added that the arthritis in the 
neck was "not solely age related, but certainly contributed 
to and exacerbated by the aforementioned gunshot wound 
injuries."  

As set out in Dr. Cohen's September 1995 letter alone, the 
Board views the purported relationship between the cervical 
osteoarthritis and the service-connected gun shot wound, 
couched in terms of a "quite possible" association, too 
speculative to serve as a foundation to extend service 
connection.  Notwithstanding, the subsequent correspondence 
of September 1996 from Dr. Cohen, which unequivocally 
maintains that the veteran's gun shot wound "contributed to 
and exacerbated" the cervical osteoarthritis, stands as 
uncontroverted support of the veteran's claim.  

As previously noted, secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Moreover, secondary service connection is 
warranted when a nonservice-connected condition is aggravated 
by a service connected disability.  In the latter case, a 
veteran will be compensated for the degree (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (Emphasis added).  Accordingly, the benefit sought 
on appeal is granted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

